                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           CR 14-00913 LEK
                                    CV 19-00325 LEK-KJM
                  Plaintiff,

     vs.

MARK FAAITA,

                  Defendant.

     ORDER DENYING MOTION UNDER 28 U.S.C. § 2255 TO VACATE,
          SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN
   FEDERAL CUSTODY AND DENYING A CERTIFICATE OF APPEALABILITY

           Before the Court is Defendant/Petitioner Mark Faaita’s

(“Faaita”) Motion under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody (“§ 2255

Motion”), filed on June 24, 2019.   [Dkt. no. 208.]   On June 25,

2019, an Order to Show Cause was issued, directing

Plaintiff/Respondent the United States of America (“the

Government”) to file an answer, pursuant to Rule 5 of the Rules

Governing Section 2255 Proceedings for the United States

District Courts (“§ 2255 Rules”).   [Dkt. no. 209.]   The

Government filed its “Response” to the § 2255 Motion (“Answer”)

on September 16, 2019, and Faaita filed his reply in support of

the § 2255 Motion (“Reply”) on November 27, 2019.     [Dkt.

nos. 214, 221.]    Faaita’s § 2255 Motion is hereby denied, and a

certificate of appealability is also denied, for the reasons set

forth below.
                              BACKGROUND

I.      2011 Case

             On December 29, 2010, Faaita was charged in a Criminal

Complaint with knowingly and intentionally attempting to

possess, with intent to distribute, more than fifty grams of

methamphetamine, its salts, isomers, and salts or its isomers

(“methamphetamine”), in violation of 21 U.S.C. §§ 841(a)(1) and

846.    [United States v. Malivao, CR 11-00005 LEK (“CR 11-005”),

dkt. no. 1.]    An Indictment was filed on January 6, 2011, with

the same charge, but specifying that the date of the alleged

offense was on or about December 28, 2010, and that the amount

was approximately 1,006 grams.    [Id., dkt. no. 9.]    At his

arraignment on January 12, 2011, Faaita pled not guilty to the

charge in the Indictment, and trial was scheduled for March 15,

2011.    [Id., Minutes, filed 1/12/11 (dkt. no. 13).]

             The trial was subsequently continued to: June 21, 2011

by stipulation; August 2, 2011 on Faaita’s motion; September 27,

2011 on Faaita’s motion; November 1, 2011 on Faaita’s motion;

February 28, 2012 on Faaita’s motion; and May 8, 2012 on

Faaita’s motion.    [Id., dkt. nos. 20, 52, 66, 72, 85, 127.]

Faaita’s next motion to continue was denied on April 27, 2012.

[Id., dkt. nos. 143, 155.]    On May 3, 2012, Faaita’s counsel

were allowed to withdraw, and, on May 7, 2012, the trial date

was continued to September 5, 2012.    [Id., dkt. nos. 166, 168.]

                                   2
A defense motion to continue the trial was denied on August 20,

2012.   [Id., dkt. no. 202.]   The Court moved the trial date to

September 6, 2012.   [Id., dkt. no. 207.]   On September 4, 2012,

the September 6 trial date was vacated for reasons unrelated to

the case, see id., dkt. no. 217, and a new trial date of

December 4, 2012 was set, [id., dkt. no. 220].    A defense motion

to continue the trial was denied on September 20, 2012.    [Id.,

dkt. no. 227.]    A subsequent motion to substitute defense

counsel and continue the trial date was also denied on

October 17, 2012.    [Id., dkt. no. 232.]

            On November 30, 2012, the Government filed an Amended

Witness List, adding Frank Ancheta and six other persons.       [Id.,

dkt. no. 246.]    Later that day, Faaita filed a motion in limine

to exclude Mr. Ancheta’s testimony and related evidence as

untimely.   [Id., dkt. no. 249.]   On December 3, 2012, Faaita

filed a sealed motion raising issues that the Court would be

required to address if it permitted the Government to call

Mr. Ancheta at trial.   [Id., dkt. no. 261.]

            At a December 3, 2012 hearing, the Government made an

oral motion to dismiss the Indictment without prejudice.      The

Court granted the oral motion, but stated the dismissal would be

with prejudice.   [Id., dkt. no. 262.]   An Order for Dismissal of

Indictment was filed later that day.     [Id., dkt. no. 264.]



                                   3
II.   2014 Case

            On October 23, 2014, Faaita was indicted in United

States v. Faaita, CR 14-00913 LEK (“CR 14-913”), for conspiracy

to knowingly and intentionally distribute and possess with

intent to distribute fifty grams or more of methamphetamine and

five hundred grams or more of cocaine, its salts, optical and

geometric isomers, and salts of isomers (“cocaine”), in

violation of § 841(a)(1), (b)(1)(A), (b)(1)(B), and 21 U.S.C.

§ 846.   [Indictment (dkt. no. 1).]   The conspiracy was alleged

to have begun “[f]rom a date unknown, but from at least some

time in 2006, and continuing to on or about December 28, 2010.”

[Id. at 1.]   Faaita pled not guilty on January 21, 2015.

[Minutes, filed 1/21/15 (dkt. no. 16).]

            On July 23, 2015, Faaita filed a motion to dismiss the

Indictment on the ground that the dismissal of the possession

charge in CR 11-005 precluded the prosecution of the conspiracy

charge in CR 14-913 (“CR 14-913 Motion to Dismiss”).   [Dkt.

no. 47.]    The CR 14-913 Motion to Dismiss was denied during a

hearing on August 19, 2015.   [Minutes, filed 8/19/15 (dkt.

no. 64), at 1.]

            A jury trial was held on November 17, 18, 19, 20, and

24, 2015.   [Dkt. nos. 100, 105, 106, 109, 115.]   The jury

returned a guilty verdict, and the jury found that fifty grams

or more of methamphetamine and five hundred grams or more of

                                  4
cocaine were involved.    [Verdict, filed 11/24/15 (dkt.

no. 116).]    Faaita was ultimately sentenced to 136 months of

imprisonment and 5 years of supervised release.    [Judgment in a

Criminal Case (“Judgment”), filed 3/24/16 (dkt. no. 156), at

2-3.]

             Faaita filed a Notice of Appeal on May 19, 2016.

[Dkt. no. 171.]    The Ninth Circuit affirmed the Judgment in a

memorandum disposition filed on February 15, 2018, and the

Mandate was issued on April 3, 2018.    [Dkt. nos. 201, 203.1]    The

Ninth Circuit stated:

                  The district court did not abuse its
             discretion in denying Faaita’s motion to dismiss
             the 2014 indictment, even though it dismissed the
             prior 2011 indictment with prejudice. In
             dismissing the 2011 indictment, the district
             court did not make any finding that the
             government acted in bad faith, and such a finding
             would not have been supported by evidence in the
             record. While the district court may dismiss an
             indictment with prejudice when it expressly
             determines that the government is operating in
             bad faith, see United States v. Hayden, 860 F.2d
             1483, 1487–88 (9th Cir. 1988), the district court
             made no such express determination here, and we
             decline to infer that the district court
             implicitly found bad faith, given the lack of
             support for such a determination in the record.
             Accordingly, the district court did not abuse its
             discretion in rejecting Faaita’s argument that
             the government’s 2014 indictment was a
             continuation of bad faith conduct. Moreover, the
             dismissal of the 2011 indictment with prejudice
             would not preclude the government from seeking a

        1
       The memorandum disposition is also available at 711 F.
App’x 437.


                                   5
             new indictment, see United States v. Castiglione,
             876 F.2d 73, 76 (9th Cir. 1988), and the 2014
             indictment charges different crimes and
             transactions than were included in the 2011
             indictment.

Memorandum disposition, 711 F. App’x at 438 (emphasis in

original).

             Faaita timely filed the instant § 2255 Motion, which

alleges: this Court violated his right to due process when it

failed to dismiss the CR 14-913 Indictment based on

prosecutorial misconduct (“Ground One”); and Faaita’s counsel

rendered constitutionally ineffective assistance by failing to

raise the Government’s bad faith as a basis for the CR 14-913

Motion to Dismiss (“Ground Two”).

                               STANDARD

             Section 2255(a) states:

             A prisoner in custody under sentence of a court
             established by Act of Congress claiming the right
             to be released upon the ground that the sentence
             was imposed in violation of the Constitution or
             laws of the United States, or that the court was
             without jurisdiction to impose such sentence, or
             that the sentence was in excess of the maximum
             authorized by law, or is otherwise subject to
             collateral attack, may move the court which
             imposed the sentence to vacate, set aside or
             correct the sentence.

This district court has described the standards applicable to

§ 2255 motions as follows:

                  A court may dismiss a § 2255 motion if “it
             plainly appears from the motion, any attached
             exhibits, and the record of prior proceedings

                                   6
          that the moving party is not entitled to relief.”
          R. 4(b), Rules Governing Section 2255
          Proceedings. A court need not hold an
          evidentiary hearing if the allegations are
          “palpably incredible [or] patently frivolous,”
          Blackledge v. Allison, 431 U.S. 63, 76 (1977)
          (internal quotation marks and citation omitted),
          or if the issues can be conclusively decided on
          the basis of the evidence in the record. See
          United States v. Mejia-Mesa, 153 F.3d 925, 929
          (9th Cir. 1998) (noting that a “district court
          has discretion to deny an evidentiary hearing on
          a § 2255 claim where the files and records
          conclusively show that the movant is not entitled
          to relief”). Conclusory statements in a § 2255
          motion are insufficient to require a hearing.
          United States v. Johnson, 988 F.2d 941, 945 (9th
          Cir. 1993). A petitioner must “allege specific
          facts which, if true, would entitle him to
          relief.” United States v. Rodrigues, 347 F.3d
          818, 824 (9th Cir. 2003) (internal quotation
          marks and citation omitted).

Malivao v. United States, CR 13-00885 LEK, 2018 WL 6834704, at

*2 (D. Hawai`i Dec. 28, 2018) (alteration in Malivao) (some

citations omitted).

          The issues raised in Faaita’s § 2255 Motion are legal

issues that “can be conclusively decided on the basis of the

evidence in the record,” including the record of the underlying

proceedings.   See Mejia-Mesa, 153 F.3d at 929.   Because there

are no factual disputes that must be resolved in order to rule

on the legal issues presented in the § 2255 Motion, an

evidentiary hearing is unnecessary in this case.




                                 7
                             DISCUSSION

I.   Exhibits to the Reply

           Faaita did not file any exhibits with the § 2255

Motion.   However, in addition to the six exhibits attached to

his Reply, Faaita filed nine other exhibits under seal on

December 3, 2019.   [Dkt. no. 223.]     The exhibits to the Reply

are documents that were filed or produced in CR 11-005 or in the

underlying proceedings in CR 14-913.      Thus, the documents were

available to Faaita when he filed the § 2255 Motion and could

have been filed with the § 2255 Motion.      The practice of filing

exhibits with a reply instead of with the motion itself is

generally discouraged.   Cf. Local Rule LR7.2 (“Any argument

raised for the first time in the reply shall be disregarded.”);

§ 2255 Rule 5(c) (“If the answer refers to briefs or transcripts

of the prior proceedings that are not available in the court’s

records, the judge must order the government to furnish

them . . . .” (emphasis added)).       However, the practice is not

expressly prohibited in § 2255 proceedings.      See § 2255

Rule 5(d) (regarding a reply in support of a § 2255 motion).

Although the Court does not condone the practice of submitting

exhibits for the first time with a § 2255 reply, Faaita’s

exhibits will be considered, and the Court finds that it is not

necessary to permit the Government to file a response addressing

the exhibits.

                                   8
II.    Ground One – Failure to Dismiss the CR 14-913 Indictment

            In Ground One, Faaita alleges the Government acted in

bad faith when it failed to provide accurate information about

Mr. Ancheta, who was a cooperating witness, during CR 11-005 and

when this Court was considering the CR 14-913 Motion to Dismiss.

Faaita acknowledges that he raised this ground in his direct

appeal.    [§ 2255 Motion at 5.]

            The Ninth Circuit has already held that this Court did

not abuse its discretion when it denied the CR 14-913 Motion to

Dismiss.   See Memorandum disposition, 711 F. App’x at 438.

Faaita’s persistent raising of this claim despite this clear

ruling does not change the outcome.    The Ninth Circuit’s ruling

“is the law of the case,” and this Court must and does follow it

in considering Faaita’s § 2255 Motion.   See United States v.

Jingles, 702 F.3d 494, 498 (9th Cir. 2012) (citing In re Rainbow

Magazine, Inc., 77 F.3d 278, 281 (9th Cir. 1996) (“[T]he

decision of an appellate court on a legal issue must be followed

in all subsequent proceedings in the same case”); Odom v. United

States, 455 F.2d 159, 160 (9th Cir. 1972) (“The law in this

circuit is clear that when a matter has been decided adversely

on appeal from a conviction, it cannot be litigated again on a

2255 motion”) (alteration in Jingles) (some citations omitted)).

This Court therefore denies Faaita’s § 2255 Motion as to Ground

One.

                                   9
III. Ground Two – Ineffective Assistance of Counsel

          When Faaita filed the CR 14-913 Motion to Dismiss, he

was represented by Stuart Fujioka, Esq.   Faaita asserts

Mr. Fujioka had documents, provided during discovery, that would

have established the Government’s bad faith related to the

dismissal of CR 11-005, but Mr. Fujioka failed to provide the

documents to the Court and failed to assert bad faith as one of

the grounds supporting the CR 14-913 Motion to Dismiss.    Faaita

contends that, because of these decisions, Mr. Fujioka rendered

ineffective assistance, resulting in a violation of Faaita’s

Sixth Amendment right to be represented by counsel.   [§ 2255

Motion at 6.]

          This district court has stated:

               To prevail on an ineffective assistance of
          counsel claim, a petitioner must establish two
          distinct elements. First, he must show that
          counsel’s representation fell below an objective
          standard of reasonableness. Strickland v.
          Washington, 466 U.S. 668, 688 (1984). Second, he
          must show that “there is a reasonable probability
          that, but for counsel’s unprofessional errors,
          the result of the proceeding would have been
          different.” Id. at 694. In other words, a
          petitioner must show both that counsel’s
          performance was deficient and that the deficiency
          was prejudicial. Id. at 692.

               Counsel “is strongly presumed to have
          rendered adequate assistance and made all
          significant decisions in the exercise of
          reasonable professional judgment.” Id. at 690.
          “[S]trategic choices made after thorough
          investigation of law and facts relevant to
          plausible options are virtually unchallengeable;

                               10
            and strategic choices made after less than
            complete investigation are reasonable precisely
            to the extent that reasonable professional
            judgments support the limitations on
            investigation. In other words, counsel has a
            duty to make reasonable investigations or to make
            a reasonable decision that makes particular
            investigations unnecessary.” Id. at 690-691.

                 Conclusory allegations of ineffective
            assistance of counsel made with no factual or
            legal explanation fall well short of stating a
            cognizable claim for ineffective assistance of
            counsel. See Blackledge v. Allison, 431 U.S. 63,
            74 (1977) (“[P]resentation of conclusory
            allegations unsupported by specifics is subject
            to summary dismissal.”).

Foster v. United States, CR. NO. 13-00219 DKW, 2019 WL 2428561,

at *4 (D. Hawai`i June 10, 2019) (alterations in Foster).    As to

the reasonableness of representation prong, a court must

“determine whether, in light of all the circumstances, the

identified acts or omissions were outside the wide range of

professionally competent assistance.”   Strickland, 466 U.S. at

690.   Faaita bears the burden of proof as to both prongs of the

Strickland analysis.   See Turk v. White, 116 F.3d 1264, 1265

(9th Cir. 1997).

       A.   Delay

            Faaita argues the Government’s oral motion to dismiss

the indictment in CR 11-005 without prejudice was a poorly

disguised attempt to continue the trial indefinitely.   Faaita

argues the request was made in bad faith because the Government

vigorously opposed Faaita’s recent motions to continue the trial

                                 11
date.   Further, Faaita argues that, after this Court ruled

against the Government and dismissed CR 11-0005 with prejudice,

the Government re-indicted him based on the same facts instead

calling it a conspiracy charge.    Faaita contends this was done

in bad faith because “the government was able to do exactly what

the court indicated it could not do: indefinitely continue

Mr. Faaita’s trial under the guise of a dismissal motion.”

[Reply at 3.]

           Faaita’s first theory in Ground Two is essentially

that: the trial in CR 14-913 was a delayed trial of the facts at

issue in CR 11-005; and Mr. Fujioka was constitutionally

ineffective because the CR 14-913 Motion to Dismiss did not

assert a bad faith argument based on the delay.   This portion of

Ground Two fails because it is based on facts that this Court

was aware of when it denied the CR 14-913 Motion to Dismiss

without making a finding of bad faith, and that the Ninth

Circuit was aware of when it affirmed the Judgment.   Moreover,

because the Ninth Circuit has held that the charge in CR 14-913

was for “different crimes and transactions” than the charge in

CR 11-005, the trial in CR 14-913 was not merely a delayed trial

of CR 11-005.   See Memorandum disposition, 711 F. App’x at 438.

           Even if Mr. Fujioka included a bad faith argument

based on delay in the CR 14-913 Motion to Dismiss, the ruling on

the motion would have been the same.   Thus, Faaita cannot

                                  12
establish that he was prejudiced by the decision not to include

that argument in the CR 14-913 Motion to Dismiss.    Because

Faaita cannot establish prejudice, it is not necessary to

determine whether the decision not to raise that argument

constituted deficient performance.     See Strickland, 466 U.S. at

697.   Ground Two is therefore denied as to the portion of

Faaita’s ineffective assistance of counsel claim based on the

alleged failure to present a bad faith argument arising from

delay.

       B.   Withholding of Documents

            Ground Two also alleges the Government acted in bad

faith by withholding information and documents in CR 11-005.

The documents include Drug Enforcement Administration (“DEA”)

reports regarding two proffer sessions that DEA agents held with

Mr. Ancheta.   See Exh. “G” (dkt. no. 223); Exh. “I” (dkt.

no. 223-2).    Further, on November 30, 2012, the Government

notified Faaita’s counsel that Mr. Ancheta identified Faaita

from Faaita’s driver’s license, but Faaita emphasizes that the

Government failed to disclose the fact that the identification

was made on April 18, 2012, during one of the proffer sessions.

See Exh. “N” (dkt. no. 223-7).   Faaita also argues both

Assistant United States Attorney (“AUSA”) Thomas Muehleck and

Task Force Officer Thayne Costa failed to inform this Court



                                 13
about the two proffer session during the ex parte portion of the

December 3, 2012 hearing regarding the dismissal of CR 11-005.

           In support of its Answer, the Government presents a

declaration by Mr. Fujioka, stating:

           During the course of representation, although I
           was troubled by the AUSA’s tactic of dismissing a
           case with prejudice and then recasting the
           offense as part of a conspiracy, I was not aware
           of any evidence which would likely convince the
           court to dismiss 14-00913 based upon bad faith on
           the part of the Government in the earlier case.

[Answer, Exh. 2 (untitled declaration by Mr. Fujioka, dated

7/24/19) at ¶ 10 (emphasis added).]

           Although the late disclosure of Mr. Ancheta as a

potential witness in CR 11-005 was troubling, this Court

ultimately accepted the Government’s representation that it was

seeking to dismiss CR 11-005 because proceeding with that case

could jeopardize the investigation and prosecution of other

persons for what the Government determined to be more serious

offenses, and of Faaita for other offenses besides the offense

charged in CR 11-005.   This Court did not find that the

Government sought to dismiss CR 11-005 in order to avoid the

consequences for its untimely disclosures related to

Mr. Ancheta.   Faaita himself acknowledges that, after the

dismissal of CR 11-005, the Government investigated the larger

conspiracy, and ultimately indicted Roger Larson, who pled

guilty.   See Reply at 10.

                                14
           Mr. Ancheta and Mr. Larson testified for the

Government during the trial in CR 14-913.   [Minutes (Jury Trial

[1st Day]), filed 11/18/15 (dkt. no. 105), at 1.]   The

Government provided the DEA reports about Mr. Ancheta’s proffer

sessions, as well as other information about Mr. Ancheta,

Mr. Larson, and other cooperating witnesses, to Faaita on

August 4, 2015.   See Reply at 11 (citing Exh. “P” (dkt. no. 223-

9)).   Thus, Faaita and his counsel had ample time before the

trial in CR 14-913 to review the DEA reports regarding

Mr. Ancheta’s proffer sessions, including the report about the

session during which Mr. Ancheta identified Faaita.   Faaita did

not suffer any prejudice as a result of the Government’s failure

to disclose the DEA reports about Mr. Ancheta’s proffer

sessions, and other related documents, during CR 11-005.

           Even if Mr. Fujioka included a bad faith argument

based on the withholding of information and documents in the

CR 14-913 Motion to Dismiss, the ruling on the motion would have

been the same.    Thus, Faaita cannot establish that he was

prejudiced by the decision not to include that argument in the

CR 14-913 Motion to Dismiss.   Because Faaita cannot establish

prejudice, it is not necessary to determine whether the decision

not to raise that argument constituted deficient performance.

Ground Two is therefore denied as to Faaita’s ineffective

assistance of counsel claim based on the alleged failure to

                                 15
present a bad faith argument arising from the untimely

disclosure of information and documents.

      C.   Summary

           The same analysis applies to any other allegations of

the Government’s bad faith that the § 2255 Motion contends

should have been raised by Mr. Fujioka in the CR 14-913 Motion

to Dismiss.   Faaita has failed to establish any action or

omission by Mr. Fujioka that constitutes the ineffective

assistance of counsel.   The § 2255 Motion is therefore denied as

to Ground Two.   Because each of the grounds raised fails as a

matter of law, Faaita’s § 2255 Motion is denied.

IV.   Certificate of Appealability

           This district court has stated that:

                In dismissing a § 2255 motion, the court
           must also address whether [defendant/petitioner]
           should be granted a certificate of appealability
           (“COA”). See R. 11(a), Rules Governing Section
           2255 Proceedings (providing that “[t]he district
           court must issue or deny a certificate of
           appealability when it enters a final order
           adverse to the applicant”). A COA may issue only
           if the petitioner “has made a substantial showing
           of the denial of a constitutional right.” 28
           U.S.C. § 2253(c)(2).

                “The standard for a certificate of
           appealability is lenient.” Hayward v. Marshall,
           603 F.3d 546, 553 (9th Cir. 2010) (en banc),
           overruled on other grounds by Swarthout v. Cooke,
           562 U.S. 216 (2011). The petitioner is required
           to demonstrate only “that reasonable jurists
           could debate the district court’s resolution or
           that the issues are adequate to deserve
           encouragement to proceed further.” Id. (citation

                                16
           and internal quotation marks omitted). The
           standard “requires something more than the
           absence of frivolity, but something less than a
           merits determination.” Id. (internal quotation
           marks omitted).

                The court carefully reviewed [the
           defendant/petitioner’s] assertions and gave him
           every benefit by liberally construing them.
           Based on the above analysis the court finds that
           reasonable jurists could not find the court’s
           rulings debatable.

Malivao, 2018 WL 6834704, at *7 (some alterations in Malivao)

(some citations omitted).   Reasonable jurists would not find

that the rulings in this Order regarding Faaita’s § 2255 Motion

are debatable.   A certificate of appealability therefore will

not be issued.

                               CONCLUSION

           On the basis of the foregoing, Faaita’s Motion under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody, filed June 24, 2019, is HEREBY

DENIED.   In addition, this Court DENIES a certificate of

appealability.

           IT IS SO ORDERED.




                                   17
          DATED AT HONOLULU, HAWAI`I, February 3, 2020.




USA VS. MARK FAAITA; CR 14-00913 LEK; CV 19-00325 LEK-KJM; ORDER
DENYING MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR
CORRECT SENTENCE BY A PERSON IN FEDERAL CUSTODY AND DENYING A
CERTIFICATE OF APPEALABILITY




                               18
